Exhibit 10.73

               

SUPPLEMENTAL FUEL MANAGEMENT SUBCONTRACT
AGREEMENT





Dated as of February 28, 2005


to


Fuel Management Subcontract, dated December 17, 1999


for the



BELLINGHAM COGENERATION PLANT



at



BELLINGHAM, MASSACHUSETTS



between


ESI NORTHEAST FUEL MANAGEMENT, INC.


and


FPL ENERGY POWER MARKETING, INC.



 

 

SUPPLEMENTAL FUEL MANAGEMENT SUBCONTRACT AGREEMENT



This Supplemental Fuel Management Subcontract Agreement (the "Supplemental
Subcontract Agreement") is made as of the 28 of February, 2005, between ESI
NORTHEAST FUEL MANAGEMENT, INC. ("Fuel Manager"), a Florida corporation, and FPL
ENERGY POWER MARKETING, INC. ("PMI"), a Florida corporation. Fuel Manager and
PMI are sometimes referred to individually as a "Party" and collectively as the
"Parties."


WHEREAS, Northeast Energy, LP ("Owner") indirectly holds 100% of the partnership
interests in Northeast Energy Associates, a limited partnership ("NEA"), the
owner of a 300 megawatt combined cycle cogeneration plant, fueled by natural gas
or fuel oil, located in Bellingham, Massachusetts ("Facility"); and


WHEREAS

, Owner and Fuel Manager entered into a Fuel Management Agreement ("Fuel
Management Agreement"), dated January 20, 1998, wherein Fuel Manager manages, on
behalf of Owner, all natural gas supply, transportation and storage agreements
and any agreements with respect to the purchase, transportation and storage of
fuel oil to meet Owner's fuel requirements for the Facility; and


WHEREAS, Fuel Manager and PMI entered into a Fuel Management Subcontract
("Subcontract"), dated December 17, 1999, wherein Fuel Manager subcontracted,
pursuant to Section 2.08 of the Parties' Fuel Management Agreement, to PMI its
obligations under the Fuel Management Agreement, and PMI accepted same; and


WHEREAS, Owner, recognizing that, upon the completion of a restructuring (herein
the "Restructuring") of certain of the Facility's power purchase agreements
(such restructured power purchase agreements collectively the "Amended and
Restated Power Purchase Agreements") between Owner and certain affiliates of
NSTAR, a Massachusetts corporation ("NSTAR"), greater credit requirements would
be placed upon Fuel Manager, as well as some additional duties and
responsibilities that would require Fuel Manager to make time-sensitive market
decisions, supplemented their Fuel Management Agreement with a Supplemental Fuel
Management Agreement, dated February 28, 2005. This Supplemental Fuel Management
Agreement was intended to provide Fuel Manager additional procedures to those in
place in Article X of the Fuel Management Agreement by which the Fuel Manager
may provide other necessary and related fuel management services for the optimal
and commercially efficient operation of the Facility and management of its
assets and contractual obligations; and


WHEREAS, the Fuel Manager and PMI desire to likewise and comparably supplement
their Subcontract as provided herein to address the foregoing;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agree as follows:


(1) Purchase and Scheduling of Energy and Capacity: Fuel Manager, as an
alternative to the procedure set forth in Article X of the Subcontract, may
authorize PMI to purchase, either in its own name or as agent for Owner, energy,
ancillary services and capacity from Owner's Facility or from the market place
and sell same to the purchaser(s) under the Amended and Restated Power Purchase
Agreements or others, as the Parties may agree. Fuel Manager's or Owner's
authorization shall be in the form of an approved Fuel Supply Plan containing,
among other things, the general scope and parameters of PMI's proposed plan for
such purchases and sales. Approval of the Fuel Supply Plan shall also constitute
Fuel Manager's or Owner's authorization to PMI to enter into various agreements,
including but not limited to, energy, ancillary and capacity sales agreements,
power pool or regional transmission organization or similar agreements, to
schedule energy, effect interconnection and transmission service, confirm energy
and capacity sales and transactions, invoice counterparties for energy and
capacity sales, obtain necessary regulatory approvals, and receive and pay
invoices for services related to the marketing and sale of energy and capacity.


(2) Fuel and Power Supply Activities and Fees: Fuel Manger or Owner, as an
alternative to the procedure set forth in Article X of the Subcontract, may
authorize PMI, in its name only but for the benefit of Owner, to enter into
physical and/or financial transactions (including heat rate call options for
power), to manage Owner's positions, short or long, tied to power, oil and
natural gas supply, transportation and storage assets under contract, all in
order to meet the fuel supply requirements of the Facility or to otherwise meet
Owner's commercial and business objectives. Fuel Manager's or Owner's
authorization shall be in the form of an approved Fuel Supply Plan, containing,
among other things, the general scope and parameters of PMI's proposed strategy
and / or transactions. PMI's proposed strategy shall include a description of
the transactions necessary to cover the Facility's obligations and to maximize
the market value of the Owner's assets with physical and/or financial
arrangements.


Fuel Manager agrees to compensate PMI for the costs of credit, if any, incurred
by PMI resulting from its purchases and sales of natural gas at the rate of
$0.02/MMBtu (herein the "Gas Fee") for all natural gas purchased and sold,
whether physical or financial, pursuant to the Fuel Supply Plan, up to a maximum
amount of $100,000 per month (the "Monthly Cap"); provided, however, in the
event the gas transportation and storage agreements currently in place to serve
the Facility are released and/or assigned, the Monthly Cap shall be reduced
proportionately during the term of such release and/or assignment, to reflect
the expected decrease in monthly purchases and sales as determined by Fuel
Manager or Owner and reflected in PMI's Fuel Supply Plan (e.g., if the expected
maximum monthly purchases and sales falls by 30% of the prior expected maximum
level, the Monthly Cap shall be reduced proportionately). PMI may at its
election, and as part of its execution of the Fuel Supply Plan for the benefit
of Owner, purchase natural gas under (a) that certain Base Contract for Sale and
Purchase of Natural Gas between PMI and NEA dated on or about the date of this
Agreement (the "PMI Base Contract") and (b) the Base Contract for Sale and
Purchase of Natural Gas between Tractebel Energy Marketing, Inc. ("TEMI") and
NEA dated on or about the date of this Agreement (the "TEMI Base Contract"),
provided, however, any purchases by PMI made under the PMI Base Contract and the
TEMI Base Contract shall be in equal and ratable amounts. In the event PMI
elects to purchase natural gas under the PMI Base Contract and the TEMI Base
Contract, the Gas Fee shall not apply to such purchases for the term of such
election.


Fuel Manager also agrees to compensate PMI for the costs of credit, if any,
incurred by PMI at the rate of $0.02/MWh resulting from the purchase and sale of
power (herein, the "Power Fee") for each MWh scheduled to an NSTAR utility up to
the quantity specified in Schedule 4.1(a) pursuant to Contract Energy as defined
in the Amended and Restated Power Purchase Agreements and for each MWh produced
by the Facility.


Fuel Manager, as Owner's Agent, pursuant to Article IV of the Fuel Management
Agreement and the Subcontract, shall be responsible for reasonable out-of-pocket
expenses incurred by PMI in the performance of these services on behalf of, in
the name of or for the benefit of Owner.


(3) Natural Gas Transportation and Storage Agreements: Fuel Manager, as an
alternative to the procedure set forth in Article X of the Subcontract, may
authorize PMI to utilize Owner's existing natural gas supply, storage and
transportation agreements, including capacity release functions, balancing and
outsourcing agreements, and oil purchase and transportation agreements,
including any amendments thereto, for purposes complementary to Owner's
commercial and business objectives. Fuel Manager's or Owner's authorization
shall be in form of an approved Fuel Supply Plan containing, among other things,
the general scope and parameters of PMI's proposed strategy for utilization of
such Owner assets.


(4) Additional Agreements: Fuel Manager, as an alternative to the procedure set
forth in Article II, Section 2.08(c) and Article X of the Subcontract, may
authorize PMI to negotiate and enter into Additional Agreements as agent of
Owner for the purchase, storage or transportation of natural gas and fuel oil
necessary for the operation of the Facility or otherwise complementary to
Owner's commercial and business objectives. Fuel Manager's or Owner's
authorization shall be in the form of an approved Fuel Supply Plan containing,
among other things, a general description of the instances under which PMI would
seek to utilize such Additional Agreements.


(5) Relationship between Supplemental Subcontract Agreement and Subcontract:
Fuel Manager and PMI agree Fuel Manager's or Owner's approval for the provision
of additional services by PMI in an approved Fuel Supply Plan is intended to
supplement the scope of fuel management services set forth in the Parties'
Subcontract and to permit PMI to provide same in a more market-sensitive, timely
and commercially efficient manner. In all other respects, the Parties agree the
provisions of the Subcontract will remain in full force and effect. In the event
of a conflict between this Supplemental Subcontract Agreement and the
Subcontract, or a dispute between Fuel Manager and PMI regarding such a
conflict, Fuel Manager and PMI, if unable to reach a mutually agreeable
resolution, shall utilize the dispute resolution procedure set forth in
Article XI of the Subcontract.






[Remainder of Page Intentionally Left Blank]



 

 

IN WITNESS WHEREOF

, the Parties hereto have caused this Supplemental Subcontract Agreement to be
signed by their respective duly authorized representatives so as to be effective
on the date written above.






FUEL MANAGER:






ESI NORTHEAST FUEL MANAGEMENT, INC.

 






By:

 






NATHAN HANSON







   

Name:

Nathan Hanson

   

Title:

Authorized Representative






SUBCONTRACTOR:






FPL ENERGY POWER MARKETING, INC.

 






By:

 






MARK MAISTO







   

Name:

Mark Maisto

   

Title:

President

               

